Case 1:18-cv-00668-WES-PAS Document 31 Filed 08/07/20 Page 1 of 3 PageID #: 201




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


 UNITED STATES OF AMERICA,
                               Plaintiff,
               v.                                         Civil Action No.
 LUCKY DOG LLC, D/B/A INDEPENDENT                         18-CV-668-WES-PAS
 CATALOGUE SERVICES, DESTINY
 MERCHANDISE LLC D/B/A PREMIUM
 OPPORTUNITIES & INCENTIVES,
 PREMIER CAGING SERVICES, MICHAEL
 SHINE, MEAGAN QUINN SHpINE, and
 MELISSA PINELLI, individually and as
 officers, employees, and agents of LUCKY
 DOG LLC, DESTINY MERCHANDISE LLC
 and PREMIER CAGING SERVICES,
                               Defendants.

                                        STATUS REPORT

    The United States respectfully submits this supplemental status report concerning the above-

 captioned matter in accordance with the Court’s order of April 9, 2019 (Docket No. 25) and its

 supplemental text orders of November 1, 2019 and January13, 2020, respectively. In advance of

 this filing, the undersigned conferred with counsel for Defendants, who concur in this report’s

 recommendation that the status quo be maintained in this action for a further three months.

     This civil action was filed under 18 U.S.C. § 1345 to enjoin then-ongoing conduct that the

 United States alleges constitutes mail fraud in violation of 18 U.S.C. §§ 1341 and 1349.

 Specifically, the United States alleged that the defendants (collectively, the “Lucky Dog entities”)

 were carrying out direct-mail solicitation schemes intended to leave recipients with the promise

 that they had won multi-million dollar cash prizes or valuable items, which required submission

 of a modest “processing” or “document” fee to collect, when in fact that representations were


                                                  1
Case 1:18-cv-00668-WES-PAS Document 31 Filed 08/07/20 Page 2 of 3 PageID #: 202




 fraudulent and the prizes and valuables were not forthcoming. Defendants do not concede these

 allegations; owing to the procedural posture of the case and the investigation referenced below,

 Defendants have not yet been required to formally respond to the complaint.

        As detailed in the government’s most recent status report, progress in this matter was

 effectively halted upon the advent of COVID-19 related restrictions in March of this year. After

 a delay of several months, however, the United States is now in a position to move forward with

 the remaining investigative steps necessary before additional discussions with Defendants can take

 place, or, failing the success of such discussions, the case can move forward.

        Accordingly, all parties are in agreement that the status quo should be maintained for a

 further ninety days, and we ask that the Court permit the parties to submit their next status report

 by November 13, 2020, otherwise maintaining the status quo imposed by the stipulation and Order

 (Docket No. 25) previously agreed by the parties and entered by this Court.

 Dated: August 7, 2020                         Respectfully submitted,

                                               AARON L. WEISMAN
                                               United States Attorney

                                       By:     /s/ Zachary A. Cunha
                                               Zachary A. Cunha (Bar No. 7855)
                                               Assistant U.S. Attorney
                                               50 Kennedy Plaza, 8th Floor
                                               Providence, Rhode Island 02903
                                               (401) 709-5000
                                                Email: Zachary.Cunha@usdoj.gov




                                                  2
Case 1:18-cv-00668-WES-PAS Document 31 Filed 08/07/20 Page 3 of 3 PageID #: 203




                                CERTIFICATE OF SERVICE
         I hereby certify that, on August 7, 2020, I caused the foregoing document to be filed by
 means of this Court’s Electronic Case Filing (ECF) system, thereby serving it upon all registered
 users in accordance with Federal Rule of Civil Procedure 5(b)(2)(E) and Local Rules Gen 304 and
 305.

                                                     /s/ Zachary A. Cunha
                                                     ZACHARY A. CUNHA
                                                     Assistant U.S. Attorney




                                                3
